In a negligence action to recover damages for personal injuries, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated February 20, 1980, as, upon defendants’ motion for discovery and her cross motion for a protective order, directed her to appear for an examination before trial and to provide certain medical authorizations and personal income tax records. Order reversed insofar as appealed from, with $50 costs and disbursements, defendants’ motion is denied insofar as it seeks to compel plaintiff to appear for an examination before trial and to provide the authorizations in question and the personal income tax records and plaintiff’s cross motion for a protective order is granted with respect thereto. The record fails to indicate any unusual or unanticipated circumstances that would permit the conducting of further discovery nine months after the case had been placed on the trial calendar (see Mazzuka v Long Is. R. R., 54 AD2d 690; Williams v New York City Tr. Auth., 23 AD2d 590; Giddens v Moultrie, 66 AD2d 993; Finn v Crystal Beach Tr. Co., 55 AD2d 1001). Mollen, P. J., Titone, Mangano and O’Connor, JJ., concur.